                        Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 1 of 64

Pro Se I CRev. 12/16) Complaint or a Civil Case




                                       United States District Court
                                                                      for the

                                                       Northern District of California

                                                                 San Jose Division
                                                                                                                               1 7 iuin
                                                                                                              'OfiTH
                         JAYBRODSKY
                                                                                Case No. c          1
                                                                                              (to beJilled in by the Clerk's Office)


                              P'aintiffls)
(Write thefull name ofeach plaintiffwho isfiling this complaint.
Ifthe names ofall the plaintiffs cannotfit in the space above,
                                                                                Jury Trial: (check one)        Yes Qno
please write "see attached" in the space and attach an additional
page with thefull list ofnames.)
                                 -V-


                            EB AY, INC.
                          PAYPAL, INC.
                         NAE LYAKOUe
                    DOES' 1 THROUGH 10
                            Defendant(s)
(Write thefull name ofeach defendant M>ho is being sued. Ifthe
names ofall the defendants ccnnotfit in the space abcn'e, please
write "see attached"in the sfiace and attach an additional page
with thefull list ofnames.)



                                                  COMPLAINT FOR A CIVIL CASE


I.        The Parties to         his Complaint
          A.         The Plaiintiff(s)


                     Provide the information       below for each plaintiff named in the complaint. Attach additional pages if
                     needed.

                                Name                                Jay Brodsky
                                Street Address                      240 East Shore Road, #444

                                City and County                     Great Neck.        Nassau County

                                State and Zip Code                  New York.        11023

                                Telephone Number                    (973)568-1666

                                E-mail Address                      demcointerexport@yahoo.com


          B.         The De 'endant(s)


                     Provide tlie information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an    organization, or a corporation. For an individual defendant,
                     include he person's job or title (ifknown). Attach additional pages if needed.



                                                                                                                                       Page 1 of 5
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 2 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 3 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 4 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 5 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 6 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 7 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 8 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 9 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 10 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 11 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 12 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 13 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 14 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 15 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 16 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 17 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 18 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 19 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 20 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 21 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 22 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 23 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 24 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 25 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 26 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 27 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 28 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 29 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 30 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 31 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 32 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 33 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 34 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 35 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 36 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 37 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 38 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 39 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 40 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 41 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 42 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 43 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 44 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 45 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 46 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 47 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 48 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 49 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 50 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 51 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 52 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 53 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 54 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 55 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 56 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 57 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 58 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 59 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 60 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 61 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 62 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 63 of 64
Case 5:19-cv-03443-VKD Document 1 Filed 06/17/19 Page 64 of 64
